Citation Nr: 0830346	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-01 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1968. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision by the Togus, Maine 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2007, the veteran testified at an RO hearing.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

The veteran's current respiratory disorder was not shown in 
service and is not related to his active service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a December 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  A 
letter advising the veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in April 2006.  The claim was last readjudicated in November 
2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service treatment records, post service treatment 
records and examination reports, and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by providing statements, 
testimony, release forms and medical evidence.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Turning to the case at hand, the veteran's service treatment 
records contain no complaints or diagnosis of COPD or other 
lung or breathing complaints.  The veteran's service records 
reflect that he served aboard Navy vessels.    

During his April 2007 hearing, he testified that he had 
worked as a mason after service.  He additionally testified 
that he was a Boatswain's Mate on the U.S.S. Bartley and the 
U.S.S. Allan Dixon (a World War II era destroyer).  The 
veteran testified that he was initially exposed to asbestos 
when he had to pull out burned electrical wire and rewire the 
ship.  Also, he testified that the pipes of the ship which 
had asbestos were just above his sleeping bunk.  
Additionally, the veteran reported that he worked sanding and 
chipping paint.  The veteran testified that he had problems 
breathing while on the ship but he never received medical 
attention for these problems.  He also indicated that he had 
smoked when he was first in the Navy but quit many, many 
years ago.  The record also reflects that the veteran 
reported having no occupational exposure to asbestos 
subsequent to naval service.     

The veteran has submitted private medical records dating from 
1994 until January 2006.  A treatment record dated in April 
2004 indicates that the veteran has documented asthma and 
that the veteran was questioning whether he had asbestosis on 
top of this.  The physician indicated that he had ordered a 
chest x-ray to look for any interstitial lung disease and/or 
pleural plaques.  A subsequent treatment note from that 
physician dated in January 2005 indicates that there is no 
evidence that the veteran has asbestosis.  
 
The veteran was afforded a VA examination during September 
2006.  The veteran reported exposure to asbestos, paint 
fumes, paint chips, and rust.  The examiner indicated that 
the veteran had quit smoking in 1995.  The Board notes that a 
VA treatment record dated in January 2005 indicates that the 
veteran quit smoking in 1995 after 35 years of smoking a pack 
per day.  The examiner reviewed the veteran's claims file and 
noted that the veteran's induction examination during March 
1965 and his separation examination dated May 1968 indicate 
no pulmonary problems or complaints.  She additionally stated 
that there is no indication of such complaints within a year 
after active service.  The examiner noted the relevant 
findings in the medical evidence of record from August 1998 
to May 2006 of upper respiratory infections, COPD, asthmatic 
bronchitis, sleep apnea, allergies and allergic rhinitis, and 
bronchitis.  The examiner related the veteran's history 
concerning in-service asbestos exposure and other claimed 
exposure to paint fumes, paint chips, and rust.  A physical 
examination was conducted as well as diagnostic testing to 
include a CT scan (computed axial tomography) and pulmonary 
function studies (PFTs).  The examiner's assessment was 
chronic respiratory problems with well documented COPD and 
significant asthma.  The examiner reported that the veteran's 
PFTs revealed a moderate restrictive defect which may have 
been related to inconsistent effort.  The CT scan of the 
lungs and pleura revealed no evidence of asbestos related 
changes.  It was the opinion of the examiner that there was 
no evidence of a respiratory condition which was caused by 
the veteran's active service, to include the claimed 
exposures.  

To summarize, there is no probative medical evidence that the 
veteran's COPD began in service or is related to his active 
service, to include in-service exposure to asbestos, paint 
fumes, paint chips, and rust.  The Board acknowledges the 
veteran's contentions that his COPD is related to service.  
The Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, in the 
absence of evidence of the claimed condition in service or an 
opinion linking the disorder to service, the claim for 
service connection must denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


